Title: To George Washington from Jonathan Trumbull, Sr., 20 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Septemr 20th 1776

Since the receipt of your Favour of the 9th Instant our nine Regiment of Foot under Command of Brigadier General Saltonstall, and Two Regiments of Horse under the Command of Major Backus have begun their March, with Orders to rendezvous at or near West Chester, and there to attend your Orders, and trust that many of them are arrived there, as the rest will soon.
It gives Me great Concern to learn that so many of our Militia have refused to submit to proper Discipline, and that such Numbers have deserted as to reduce those that remain to about two Thousand; tis certain that by their Absence they were great Sufferers in point of Interest, yet this is far from justifying their Desertion, which ought not to pass unnoticed; I must therefore Intreat your Excellency as soon as it can be conveniently done,

to order Returns to be made of all such Deserters and Communicate them to Me, that proper Measures may be taken with them either by returning them to their Corps, mulcting them of their Wages or otherwise; if the Militia may Desert with Impunity there is an End of their Usefullness. I am, with Sincere Esteem & Regard Sir Your most Obedient humble Servant

Jonth; Trumbull

